WEBSTER, Judge.
Appellant, an inmate of the state correctional system, seeks review of a final order denying his petition for a writ of mandamus challenging a loss of gain time and other adverse consequences imposed following a finding that he had committed a disciplinary *449infraction. The trial court based its order on the alternative holdings that appellant’s petition was barred by the applicable statute of limitations or, if not barred, that the petition was facially insufficient to demonstrate entitlement to the extraordinary remedy of mandamus. In light of Van Meter v. Singletary, 682 So.2d 1162 (Fla. 1st DCA 1996), review pending, Case No. 89,325 (Fla. filed Nov. 12, 1996), which was decided after this case had become final in the trial court, it was error to hold that the case was barred by the statute of limitations. However, having carefully reviewed appellant’s petition, we agree with the trial court’s alternative holding that it was facially insufficient to demonstrate entitlement to the extraordinary remedy of mandamus. Accordingly, we affirm on that basis.
AFFIRMED.
MICKLE and LAWRENCE, JJ., concur.